Case 20-10712-1-rel            Doc 43      Filed 01/12/21 Entered 01/12/21 14:35:12                          Desc Main
                                          Document      Page 1 of 15



UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

In re: Gurley Housing Associates, L.P.,                                              Case No. 20-10712
                                                                                     Chapter 7 (Involuntary)
                        Alleged Debtor.
____________________________________


APPEARANCES:


Kelley Drye & Warren LLP                                                             Joseph Boyle, Esq.
Attorneys for Alleged Debtor
One Jefferson Road, 2nd Floor
Parsippany, NJ 07054

Lemery Greisler LLC                                                                  Meghan M. Breen, Esq.
Attorneys for Petitioning Creditor,                                                  Paul A. Levine, Esq.
EKB Acquisitions, Limited Partnership
50 Beaver Street
Albany, NY 12206

Robert E. Littlefield, Jr., United States Bankruptcy Judge

                              MEMORANDUM-DECISION AND ORDER

         The current matters before the Court are Gurley Housing Associates, L.P.’s (“GHA” or

the “Alleged Debtor”) applications (the “Applications”), pursuant to 11 U.S.C. § 303(i)1, for

attorneys’ fees and costs (the “Fees”).2 The Court has jurisdiction pursuant to 28 U.S.C. §§




1
 Section 303(i) states in relevant part:
                  If the court dismisses a petition under this section other than on consent of all
                  petitioners and the debtor, and if the debtor does not waive the right to judgment
                  under this subsection, the court may grant judgment (1) against the petitioners
                  and in favor of the debtor for (A) costs; or (B) a reasonable attorney’s fee . . . .
11 U.S.C. § 303(i).
2
  Although the statute is phrased in the disjunctive (costs . . . or a reasonable attorney’s fee), courts have found that
“[t]he legislative history under this section makes clear that the use of the term "or" is not exclusive in this
paragraph.” In re Better Care, Ltd., 97 B.R. 405, 410 (Bankr. N.D. Ill. 1989). “The court may grant any and all of
the damages provided for under this provision.” Id. In effect, damages may be cumulatively assessed. See In re
Ramsden, 17 B.R. 59, 61 (Bankr. N.D. Ga. 1981).

                                                            1
Case 20-10712-1-rel      Doc 43    Filed 01/12/21 Entered 01/12/21 14:35:12            Desc Main
                                  Document      Page 2 of 15



157(a), (b)(1), (b)(2)(A) and 1334(b). For the reasons that follow, the Applications are granted

in part.

                                             FACTS

1. On May 7, 2020, EKB Acquisitions, Limited Partnership (“EKB” or the “Petitioner”) filed an

involuntary chapter 7 petition (the “Involuntary Petition”) against GHA. (ECF No. 1).

2. On the same day, EKB filed an emergency motion to appoint an interim chapter 7 trustee (the

“Motion to Appoint”) requesting shortened notice. (ECF No. 4).

3. Kelley Drye & Warren LLP (the “Firm”), with an office in Parsippany, New Jersey, represents

GHA in this matter.

4. The Court signed an order setting the hearing on the Motion to Appoint for May 13, 2020.

(ECF No. 8).

5. On May 12, 2020, the Firm filed a memorandum of law in opposition to the motion to appoint

(the “Opposition to the Motion to Appoint”). (ECF No. 11).

6. At the May 13, 2020 hearing, the Court denied the Motion to Appoint. (ECF No. 13).

7. On May 29, 2020, the Firm filed a motion to dismiss (the “Motion to Dismiss”) the

Involuntary Petition. (ECF No. 16).

8. On June 24, 2020, EKB filed a response (the “Response”) to the Motion to Dismiss. (ECF

No. 21).

9. On July 1, 2020, the Firm filed a reply to EKB’s Response. (ECF No. 23).

10. On July 8, 2020, the Court heard arguments on the Motion to Dismiss and the matter was

held in reserve pending a decision. (ECF No. 24).

11. On August 3, 2020, the Court issued an oral decision dismissing the Involuntary Petition and

awarding Fees to GHA pursuant to Section 303(i). (ECF No. 27).



                                                2
Case 20-10712-1-rel             Doc 43      Filed 01/12/21 Entered 01/12/21 14:35:12                      Desc Main
                                           Document      Page 3 of 15



12. The Court’s order dismissing the Involuntary Petition required that the Firm submit the Fees

in billable form within fourteen days. (ECF No. 25).

13. EKB was granted fourteen days from the date of the submission of the Firm’s bills to file any

objections to specific billing entries. Id.

14. On August 17, 2020, the Firm filed its application to approve the Fees3 (the “First Fee

Application”) in the amount of $117,047.90. (ECF No. 29).

15. The Firm failed to submit the Fees in billable form by the required date. Id.

16. On August 31, 2020, EKB filed opposition to the First Fee Application. (ECF No. 32).

17. The Firm filed the Fees in billable form for its First Fee Application on September 1, 2020.

(ECF No. 37).

18. On September 9, 2020, the Court held a hearing on EKB’s opposition to the First Fee

Application. (ECF No. 38).

19. On September 14, 2020, the Firm filed an additional fee application (the “Additional Fee

Application”) in the amount of $8,848.50 to prepare the First Fee Application. (Ex. B., ECF No.

39).

20. On October 2, 2020, EKB filed a supplemental objection (the “Supplemental Objection”) to

the Firm’s requested Fees. (ECF No. 40).

21. The Firm filed a reply (the “Reply”) to the Supplemental Objection on October 9, 2020.

(ECF No. 42).




3
    The First Fee Application requests $169.40 for transcription costs. EKB has not opposed it and the Court allows it.


                                                            3
Case 20-10712-1-rel       Doc 43    Filed 01/12/21 Entered 01/12/21 14:35:12             Desc Main
                                   Document      Page 4 of 15



                                          ARGUMENTS

        EKB first argues that the Fees should be disallowed or reduced because the First Fee

Application was not submitted in billable form. See ECF No. 32. Additionally, the Petitioner

argues that the Firm’s Fees should be reduced because the Firm’s billing statements identify

Michael J. Uccellini (“Uccellini”) as the client, not GHA. Moreover, EKB contends that the

Firm’s First Fee Application should be adjusted because the Firm’s hourly rates do not reflect

those typically awarded in the Northern District of New York. EKB cites Farbotko v. Clinton

Cnty. of N.Y., 433 F.3d 204 (2d Cir. 2005) as support for its contention and urges this Court to

reduce the hourly rate to comport with the generally accepted fee structure in this district.

Further, the Petitioner asserts:

        a. the Firm overstaffed the matter;
        b. the Firm should have used two attorneys already familiar with the case as opposed to
        using a junior attorney who needed time to get acquainted with the case and only
        performed one limited task on one day;
        c. the Firm overutilized a senior attorney; and
        d. the Firm billed for unnecessary and vague work.

EKB insists these billed hours are not reasonable and should be reduced. The Petitioner also

contends that the Additional Fee Application is not reasonable because the Firm’s requested

amount is 7.5% of the First Fee Application.

        The Firm argues that the Fees should be awarded in full for the First Fee Application and

Additional Fee Application. According to the Firm, “attorneys’ fees in this particular matter are

designed to essentially put the Alleged Debtor in the position they would be had the petition

never been filed.” See Sept. 9, 2020 Hr’g at 01:10-01:18, ECF No. 38. Attorney Boyle of the

Firm also contends that the Court’s obligation is to determine what amounts have been billed to

the client. See id. at 05:55-05:58. He further posits that this should not be an exercise to look at

each invoice and determine its appropriateness. See id. at 06:12-06:19. He argues that it is really


                                                  4
Case 20-10712-1-rel           Doc 43       Filed 01/12/21 Entered 01/12/21 14:35:12                        Desc Main
                                          Document      Page 5 of 15



a bottom-line number. See id. at 06:34-06:37. Simply put, the Firm states the hourly rates and

number of hours are appropriate and reasonable to defend against the Involuntary Petition. See

Firm’s Reply, ECF No. 42.

                                              DISCUSSION

          Initially, the Court disagrees with the Firm’s assertion that the Court’s role is ministerial

at best when reviewing the Applications. To adopt the Firm’s analysis would effectively write

the word “reasonable” completely out of Section 303(i). Therefore, as directed by the statute and

case law, the Court will review the Applications for reasonableness. In re Anmuth Holdings,

LLC, 600 B.R. 168, 190 (Bankr. E.D.N.Y. 2019) (“[T]he request [for fees] must be reviewed for

reasonableness pursuant to § 303(i)(1).”).

I. Identity of the Client on Billing Statements

          The Petitioner alleges that the Firm’s billing statements do not correctly identify GHA as

the Firm’s client. See EKB’s Supplemental Objection, ECF No. 40. According to EKB, the

Fees should be reduced because the Firm’s billing statements list Uccellini as the Firm’s client.

See id.

          Uccellini has stated under penalty of perjury that he is the manager of ARPI, the general

partner of GHA.4 See Uccellini Affidavit, ECF No. 11. The time records clearly show that the

legal work performed flowed from the Involuntary Petition. EKB does not offer any billing

statements that relate to Uccellini as an individual and the Court finds none. The Firm’s billing

statements correspond to the efforts to defend against the Involuntary Petition. Therefore, the

Court declines to reduce the Fees on this basis.


4
 See Ex. A, Section 5.1, ECF No. 11 (“The Partnership shall be managed by the General Partner, who shall exercise
full and exclusive control over the affairs of the Partnership, subject, however, to the limitations on its authority set
forth in this Partnership Agreement (including, without limitation, §§ 5.2 and 5.3.).”); see also N.Y. Partnership Law
§ 20(1); N.Y. Revised Limited Partnership Act § 121-403.

                                                           5
Case 20-10712-1-rel      Doc 43     Filed 01/12/21 Entered 01/12/21 14:35:12               Desc Main
                                   Document      Page 6 of 15



II. The Reasonableness of the Firm’s Hourly Rates

       “Fee awards are governed by the Second Circuit’s decision in Arbor Hill Concerned

Citizens Neighborhood Ass’n v. Cnty. of Albany, 522 F.3d 182, 183-84 (2d Cir. 2008).” Doe v.

Cornell Univ., 3:17-CV-0402, 2019 U.S. Dist. LEXIS 62986, at *16 (N.D.N.Y. Apr. 11, 2019)

(Suddaby, C.J.). “Pursuant to Arbor Hill, a court must first consider whether the rates at which

compensation is sought are those that a reasonable, paying client would be willing to pay before

multiplying that figure by the number of hours expended.” Id. (citing to Arbor Hill, 522 F.3d at

190-91) (internal quotation marks omitted). The Court recognizes that “a reasonable, paying

client wishes to spend the minimum necessary to litigate the case effectively.” Arbor Hill, 522

F.3d at 190.

       Generally, a court considers “the prevailing rates in the district in which the court sits.”

Polk v. N.Y. State Dep’t of Corr. Servs., 722 F.2d 23, 25 (2d Cir. 1983). However, “the rate

prevailing in the appropriate community is only one of many factors bearing on determination of

a fee award.” Id. In certain situations, the practice of bankruptcy law is an appropriate exception

to not bind the prevailing rate to the court’s district. See Arbor Hill, 522 F.3d at 192

(“Sometimes, legal markets may be defined by practice area.”); see also In re Robertson Cos.,

123 B.R. 616, 619 (Bankr. D. N.D. 1990) (determining that a restriction on a Minneapolis law

firm to North Dakota hourly rates unduly parochial); In re Temple Ret. Cmty., Inc., 97 B.R. 333,

342 (Bankr. W.D. Tex. 1989) (“Many bankruptcy cases are often more regional or even national

than they are local in scope, so that looking solely to the local community’s range of rates would

impose an unnecessarily parochial cap on the case.”) (citation omitted); In re Baldwin United

Corp., 36 B.R. 401, 402 (Bankr. S.D. Ohio 1984) (“To limit fees to the rates charged by




                                                  6
Case 20-10712-1-rel       Doc 43     Filed 01/12/21 Entered 01/12/21 14:35:12             Desc Main
                                    Document      Page 7 of 15



Cincinnati bankruptcy lawyers, merely because these cases happened to be filed in Cincinnati,

would be a position too capricious and parochial . . . .”).

        Further, “a district court may use an out-of-district hourly rate – or some rate in between

the out-of-district rate sought and the rates charged by local attorneys – in calculating the

presumptively reasonable fee if it is clear that a reasonable, paying client would have paid those

higher rates.” Arbor Hill, 522 F.3d at 191. An out-of-district hourly rate is appropriate “if the

party wishing the district court to use a higher rate demonstrates that his or her retention of an

out-of-district attorney was reasonable . . . .” Id.

        Based on the above analysis, the Court declines to artificially cap the attorneys’ hourly

rates in this case because GHA had to respond and guard against the ill-advised Involuntary

Petition. In re TPG Troy, LLC, Case No. 12-14965, Case No. 12-14966, 2013 WESTLAW

3789344, at *4 (Bankr. S.D.N.Y. July 18, 2013) (“The [alleged debtor’s] counsel had no choice

but to defend or respond to the various actions taken by Petitioning Creditors throughout this

dispute.”).

        At the outset, GHA had an extremely tight time frame to respond to the Motion to

Appoint. EKB commenced the highly strategic Involuntary Petition on Thursday, May 7, 2020.

On the same day, EKB filed a two hundred and fifty-two (252) page pleading requesting an

emergency hearing to appoint an interim chapter 7 trustee. On Friday, May 8, 2020, the Court

entered an order shortening time that set the hearing on the appointment of an interim trustee for

Wednesday, May 13, 2020 with opposition due on Tuesday, May 12, 2020. See ECF No. 8.

EKB’s aggressive actions only gave GHA four days, including a weekend, to defend against the

Involuntary Petition.




                                                   7
Case 20-10712-1-rel          Doc 43     Filed 01/12/21 Entered 01/12/21 14:35:12                     Desc Main
                                       Document      Page 8 of 15



         The Court also considers the lengthy attorney-client relationship between the Firm and

GHA as support of the reasonableness of the attorneys’ hourly rates. See Sept. 9, 2020 Hr’g at

01:31-01:36, ECF No. 38. Given the short turnaround time to respond to the Involuntary Petition

and the long-lasting attorney-client relationship, GHA logically entrusted its defense to legal

counsel that fully understood the preceding facts and circumstances that led to the involuntary

proceeding; to expect GHA to select new, local counsel within four days is unreasonable and

unrealistic.

         Based upon specific facts and circumstances of this case and for the reasons as

articulated, the Court finds the hourly rates requested by the Firm reasonable. While these

requested hourly rates skew on the high end, this Court has awarded an hourly rate to senior

counsel on par with the Firm’s request.5

         Ultimately, the Court is convinced that the Alleged Debtor was more concerned with the

end result than the Firm’s hourly rates. GHA’s lifeblood was at stake and the outcome speaks

for itself.

III. The Reasonableness of the Number of Hours Requested

A. Specific Issues with the First Fee Application

         “Time that is excessive, redundant or otherwise unnecessary should be excluded.”

Nicholas v. Oren (In re Nicholas), 496 B.R. 69, 76 (Bankr. E.D.N.Y. 2011) (internal citations

omitted and internal quotation marks omitted). After review of the First Fee Application and for

the following reasons, the Court reduces the First Fee Application as noted below.




5
 In a current chapter 11 proceeding, the Court approved an hourly rate of $820.25 to a senior attorney who had
discounted the hourly rate from $965.00 to $820.25 due to the “charitable nature of the Companies.” See In re Good
Samaritan Lutheran Health Care Ctr., Inc. and Kenwood Manor, Inc., Case No. 19-12215, Bankr. N.D.N.Y., filed
on Dec. 12, 2019, ECF No. 125 Ex. B, Reperowitz Affirmation and Ex. D, Engagement Letter and ECF No. 301.

                                                        8
Case 20-10712-1-rel          Doc 43      Filed 01/12/21 Entered 01/12/21 14:35:12                      Desc Main
                                        Document      Page 9 of 15



         1. Vague Billing Entries

         The Court strikes a billable entry for Attorney Polloway titled “Assess potential future

strategy in case” for 5.40 hours on May 14, 2020. See ECF No. 37. The Court declines to give

the Firm carte blanche for unnecessary and vague billing. See Wechsler v. Macke Int’l Trade,

Inc. (In re Macke Int’l Trade, Inc.), 370 B.R. 236, 254 (B.A.P. 9th Cir. 2007) (“It was not error

for the bankruptcy court to evaluate [the alleged debtor’s] fee request based upon the law it

actually applied, and not based on all the possible theories and issues potentially implicated by

the parties’ arguments.”).

         “Also, within a district court’s discretion is the ability to exclude attorney’s fees amounts

which are attributable to time spent on unsuccessful claims that are not inextricably intertwined

with the successful claims.” O’Grady v. Mohawk Finishing Prods., Inc., 96-CV-1945, 1999 U.S.

Dist. LEXIS 6076, at *14-15 (N.D.N.Y. Jan. 15, 1999). In the present matter, the Court cannot

analyze how a potential theory related to a possible future strategy is inextricably intertwined to

defend against the Involuntary Petition. Thus, Attorney Polloway’s requested 5.40 hours to

assess a potential future legal strategy are disallowed.

         In addition, the Court strikes Attorney Boyle’s request for .10 hours to review an email

and bankruptcy article on May 19, 2020. There is no reference to the article’s subject matter and

how it relates to the current issue.

         2. Duplicative and Excessive Billing Entries

         The Firm requests Fees for work that the Court considers excessive and unreasonable

because the Opposition to the Motion to Appoint and the Motion to Dismiss share stark

similarities.6 The Court declines to grant Fees for work that is essentially a carbon copy of the


6
 It does not escape the Court’s attention that at the hearing on the Motion to Appoint, Attorney Boyle asked the
Court “to consider our opposition as a motion to dismiss . . . .” See May 13, 2020 Hr’g Tr. 19:1-2, ECF No. 19.

                                                         9
Case 20-10712-1-rel      Doc 43    Filed 01/12/21 Entered 01/12/21 14:35:12             Desc Main
                                  Document     Page 10 of 15



Opposition to the Motion to Appoint. See In re First State Bancorporation, No. 7-11-11916 JA,

2014 Bankr. LEXIS 1138, at *15 (Bankr. D.N.M. Mar. 24, 2014) (“An attorney requesting

compensation must exercise billing judgment to ensure that the compensation requested is actual

and necessary.”). Minimal edits and revisions were made. Id. at *16 (“Not all work performed

by an attorney whose employment has been approved is compensable simply by virtue of the fact

that the attorney has actually performed the work.”).

       Here, the Opposition to the Motion to Appoint and the Motion to Dismiss have eerily

similar footprints. These pleadings share multiple line-by-line sentences and full-length

paragraphs. Furthermore, the Firm relied on two senior attorneys, who billed at a higher rate

than the junior attorneys, to make these cosmetic alterations. In short, the Firm requests Fees for

nearly identical work. Specific billing entries are detailed below.

       Attorney Rao’s request for 4.40 hours to draft various legal sections in the Motion to
       Dismiss on May 28, 2020

       The Court removes this entry because it is duplicative. On the same day, Attorney

Polloway spent 8.30 hours to draft various legal sections for the Motion to Dismiss.

       Attorney Polloway’s request for 6.90 hours to review and revise the Motion to Dismiss,
       draft notice of the Motion to Dismiss, draft a proposed order, and attend to issues related
       to filing of same on May 29, 2020

       These hours are excessive and disallowed. As stated above, the Motion to Dismiss did

not significantly deviate from the Opposition to the Motion to Appoint.




                                                10
Case 20-10712-1-rel      Doc 43    Filed 01/12/21 Entered 01/12/21 14:35:12            Desc Main
                                  Document     Page 11 of 15



       Attorney Polloway’s request for 6.20 hours to review EKB’s Response; research cases
       cited in same; and draft various legal sections in reply to EKB’s Response on June 29,
       2020

       On June 25, 2020, Attorney Rao billed 2.10 hours to review the opposition brief. This

request is granted. On June 26, 2020, Attorney Rao requested 6.70 hours to review the

Petitioner’s opposition brief and supporting case law; conference calls with team regarding same.

Those hours are granted. However, on June 29, 2020, Attorney Polloway requested 6.20 hours

to do virtually the same work that Attorney Rao performed on June 25 and June 26. Thus, the

Court cuts Attorney Polloway’s requested 6.20 hours on June 29, 2020 as redundant.

       Attorney Rao’s request for 5.10 hours on July 1, 2020 to finalize the Motion to Dismiss

       According to the time records, Attorney Rao performed this work on July 1, 2020.

However, the Motion to Dismiss was filed on May 29, 2020 and the docket does not show any

amended or additional pleadings. Thus, it is unclear what part of the Motion to Dismiss was

finalized on July 1, 2020 when the pleading was filed in May; this request is disallowed.

       Attorney Rao’s request for 2.20 hours to review and revise the oral argument outline on
       July 9, 2020

       In addition, the Court strikes Attorney Rao’s request for 2.20 hours on July 9, 2020 to

review and revise the oral argument outline. Since the Court allows his requests for 2.10 hours

on July 6, 2020 to begin preparing for the oral argument and 5.10 hours on July 10, 2020 to

prepare for and attend the oral argument on the Motion to Dismiss, Attorney Rao’s additional

request for 2.20 hours is excessive.




                                                11
Case 20-10712-1-rel          Doc 43     Filed 01/12/21 Entered 01/12/21 14:35:12                     Desc Main
                                       Document     Page 12 of 15



        Attorney Rao’s request for 2.10 hours on August 3, 2020 to prepare for and attend
        hearing

        The Court disallows Attorney Rao’s requested 2.10 hours to prepare for and attend the

August 3, 2020 hearing because Attorney Boyle also billed .60 hours to attend the same August

3, 2020 hearing. See In re Forever Green Athletic Fields, Inc., No. BR 12-13888-MDC, 2017

Bankr. LEXIS 1240, at *31 (Bankr. E.D. Pa. May 3, 2017) (“Generally, courts do not permit the

recovery from an adversary fees incurred by multiple attorneys attending the same proceeding.”);

In re Chanel Master Holdings, Inc., 309 B.R. 855, 863 (Bankr. D. Del. 2004) (striking attorneys’

fees when more than one attorney billed hours to attend the same hearing). Further, the Court is

troubled by Attorney Rao’s description of services provided i.e. prepare for and attend hearing.7

On August 3, an oral decision dismissing the Involuntary Petition was read into the record; it

lasted 20 minutes and 25 seconds according to the docket. See Aug. 3, 2020 Hr’g, ECF No. 27.

The Court cannot fathom what preparation was necessary for Attorney Rao to listen to the

August 3, 2020 oral decision.

        Upon the Court’s review, these billed entries totaling 32.40 hours are unreasonable and

disallowed. The First Fee Application is reduced from $117,047.90 to $97,251.40. The Court’s

reductions to the attorneys’ requested billable hours are summarized below.




7
  On July 24, 2020, the Courtroom Deputy emailed Attorney Boyle and Attorney Rao of the Firm and Attorney
Levine for the Petitioner. The email provides in relevant part, “The Court is going to issue an Oral Decision
regarding the Motion to Dismiss (doc #16), that is on reserve in the above referenced case.”

                                                        12
Case 20-10712-1-rel      Doc 43    Filed 01/12/21 Entered 01/12/21 14:35:12               Desc Main
                                  Document     Page 13 of 15



  Billing Date          Attorney            Attorney's        Hours Cut by          Amount Deducted
                                            Requested          the Court             from First Fee
                                          Billable Hours                               Application
 May 14, 2020      Attorney Polloway                5.40                   5.40               $3,051.00
 May 19, 2020      Attorney Boyle                   0.10                   0.10                   $98.00
 May 28, 2020      Attorney Rao                     4.40                   4.40               $2,948.00
 May 29, 2020      Attorney Polloway                6.90                   6.90               $3,898.50
 June 29, 2020     Attorney Polloway                6.20                   6.20               $3,503.00
 July 1, 2020      Attorney Rao                     5.10                   5.10               $3,417.00
 July 9, 2020      Attorney Rao                     2.20                   2.20               $1,474.00
 August 3, 2020    Attorney Rao                     2.10                   2.10               $1,407.00

       3. Lumped Billing Entries Throughout the First Fee Application

       In addition to specific cuts, the Court applies a further 5% reduction to the First Fee

Application because the First Fee Application has a multitude of lumped billing entries. “To

address problems like block billing . . . , courts routinely apply across the board reductions.”

Sec. Inv. Prot. Corp. v. Bernard L. Madoff Inv. Sec., LLC (In re Madoff), Adv. Pr. No. 08-01789,

2020 Bankr. LEXIS 724, at *46 (Bankr. S.D.N.Y. Mar. 20, 2020) (citations omitted). “Courts

have routinely disallowed fees when multiple tasks are aggregated into one billing entry,

typically referred to as “block billing” or “lumping,” as it makes it exceedingly difficult to

determine the reasonableness of the time spent on each of the individual tasks performed.” In re

GSC Grp., Inc., 502 B.R. 673, 742 (Bankr. S.D.N.Y. 2013) (citation omitted).

       For example, Attorney Wong billed 3.10 hours on May 28, 2020 to confer with Attorney

Polloway “regarding matter’s procedural history; review prior filings and draft of motion to

dismiss; research proper branch upon which to dismiss involuntary petition; locate authority of

same in support of motion to dismiss.” See ECF No. 37. The Court has no meaningful way to

distinguish how many hours Attorney Wong spent to familiarize himself with the case as

opposed to how many hours Attorney Wong dedicated to legal research.



                                                 13
Case 20-10712-1-rel       Doc 43    Filed 01/12/21 Entered 01/12/21 14:35:12               Desc Main
                                   Document     Page 14 of 15



       Thus, as a result of lumped billing entries in the First Fee Application, the Court cuts the

First Fee Application by 5% from $97,251.40 to $92,388.83.

       4. The Firm’s Failure to Abide by the Court’s Order in a Timely Manner

       At the September 9, 2020 hearing, the Court stated that the lateness of the complete First

Fee Application is an issue that would be addressed. See Sept. 9, 2020 Hr’g at 07:15-07:20, ECF

No. 38. The Court understands that “an opportunity must be afforded to a good faith applicant

who attempts to comply with the applicable rules governing the format and content of fee

applications to amend the fee application to remedy deficiencies . . . .” In re Fleming Cos., 304

B.R. 85, 90 (Bankr. D. Del. 2003) (citing to In re Busy Beaver Bldg. Ctrs., Inc., 19 F.3d 833, 846

(3d Cir. 1994)). The Firm corrected its omission and uploaded its Fees in billable form on

September 1, 2020. Since no party has been prejudiced by this administrative mistake, the Court

accepts the Firm’s explanation and declines to cut the Fees based on this clerical error.

B. The Court’s Review of the Additional Fee Application

       The Court allows the Firm’s Additional Fee Application as adjusted below. “Because

[Section 303(i)] is a fee-shifting provision, however, it is subject to the general rule that in

statutory fee cases, . . . time spent in establishing the entitlement to and amount of the fee is

compensable.” Orange Blossom Ltd. P’ship v. S. Cal. Sunbelt Devs., Inc. (In re S. Cal. Sunbelt

Devs., Inc.), 608 F.3d 456, 464 (9th Cir. 2010) (citation omitted and internal quotations omitted).

       However, the Additional Fee Application exceeds a reasonable amount. See In re Mesa

Air Grp., Inc., 449 B.R. 441, 445 (Bankr. S.D.N.Y. 2011) (finding that “the 3-5% range [of the

total fees] is a useful metric”). Here, the Firm requests $8,848.50 for its Additional Fee

Application. This request is unreasonable because the Firm seeks 7.5% of the First Fee

Application. Having reduced the Firm’s requested Fees for the First Fee Application from



                                                  14
Case 20-10712-1-rel      Doc 43    Filed 01/12/21 Entered 01/12/21 14:35:12            Desc Main
                                  Document     Page 15 of 15



$117,047.90 to $92,388.83, the Court allows 5% of $92,388.83 to prepare the fee application.

Thus, the Firm is entitled to $4,619.44 for its Additional Fee Application.

III. Summary of the Firm’s Fees

The Court’s findings are summarized below.

The Firm’s Hourly Rates
              Attorney                                Hourly Rate
 Attorney Boyle                                                       $980.00
 Attorney Kane                                                        $730.00
 Attorney Rao                                                         $670.00
 Attorney Polloway                                                    $565.00
 Attorney Tewiah                                                      $475.00
 Attorney Wong                                                        $475.00


The Firm’s First Fee Application

      First Fee Application Request                  First Fee Application Awarded
                             $117,047.90                                     $92,388.83


The Firm’s Additional Fee Application

   Additional Fee Application Request           Additional Fee Application Awarded
                              $8,848.50                                     $4,619.44


                                         CONCLUSION

       For all the foregoing reasons, the Court grants the Applications in the total amount of

$97,008.27. The Court will prepare a judgment consistent with this decision.

It is SO ORDERED.

Dated: January 12, 2021                                      /s/ Robert E. Littlefield, Jr.
       Albany, New York                                      Robert E. Littlefield, Jr.
                                                             United States Bankruptcy Judge




                                                15
